DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-6, 8-15, 17, 18, 20-23 allowed.
The following is an examiner’s statement of reasons for allowance:
The specific limitation(s) of “a drive circuit board, a portion of the drive circuit board at least partially overlaps a preset region of the second rotating shaft support on the first plane” in Claim 1 (and the claims that depend therefrom) are not anticipated or made obvious by the prior art of record for the following reasons:  
For example
Schlesener (US 6091601) discloses:
A notebook computer, comprising: 

a rotating shaft (e.g. 16 Fig.4);
a display screen (14 Fig.5) located at a first plane and comprising a housing (outer section of 14 Fig.1), wherein the rotating shaft is configured to couple the display careen and the base (shown e.g. FIG.5), and wherein the housing comprises: 
a rotating shaft support (e.g. 16a FIG.2B) coupled to the rotating shaft (shown e.g. FIG.2B), and comprising:
a first rotating shaft support (e.g. 211 Fig.2A); and 
a second rotating shaft support (e.g. 210 Fig.2A), wherein a projection (descended section of 210 Fig.2A) at least partially overlaps a preset region of the second rotating shaft support on the first plane (section of 210 atop 211 Fig.2A), and wherein a thickness of the preset region of the second rotating shaft support is less than a thickness of the first rotating shaft support (e.g. the section of 210 overlapping 211 is thinner than 211, which has a thickness projection Fig.2A). 
While Schlesener does disclose a flexible circuit board 200 which at least partially overlapping a preset region of the second rotating shaft support on the first plane (as shown Fig.2C)
The flex cable 200 is not recited as a driving circuit board, and reading the claims in light of the specification (MPEP 2111) one of ordinary skill would understand a flexible circuit board such as 200 does not disclose a “driving circuit board” as claimed. 
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/            Examiner, Art Unit 2841      



/ADRIAN S WILSON/            Primary Examiner, Art Unit 2841